Hill, C. J.
If any question can be stare decisis in this court by repeated rulings, it is that in the absence of legal error this court is without constitutional power to set aside a verdict supported by any evidence. Therefore, although only one witness may prove the criminal act, and many witnesses, with the same opportunity to know the fact, may disprove the criminal act, the solution of the issue is still within the exclusive province of the jury. An appeal to this court for the purpose of reviewing only the weight of the evidence, or the credibility of the witnesses, is a useless consumption of valuable time.

Judgment affirmed.